DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on February 6, 2019.  Claims 1-20 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/19 and 5/7/19 were considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 10,204,015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘015)
1. A system for administering data backup and replication, comprising: a computing device to present an administrative user interface to set parameters to replicate data from a protected site to a recovery site via a journal manager, the journal manager to store the data onto a variable size storage unit in accordance with the parameters, the administrative user interface including: a time window setting to set a time window during which the journal manager is to intercept input/output (1/O) commands sent from a server at the protected site via a network to a disk at the protected site, the I/O commands stored as the data onto the variable size storage unit at the recovery site; and a journal size setting to set a maximum size at which to transfer the data stored on the variable size storage unit to a recover disk at the recovery site.
1. A data center for data backup and replication, comprising: a server group at a protected site, the server group including a server having one or more first computing devices configured to send one or more input/output (I/O) commands via a network to a disk at the protected site; and a journal manager that executes on one or more second computing devices at a recovery site, configured to: intercept, for a first predetermined window of time, the one or more I/O commands sent via the network; select a variable size storage unit from a pool of variable size storage units to store data corresponding to the one or more I/O commands, the variable size storage unit including a variable size data chunk corresponding to a second predetermined window of time; and store the data corresponding to the one or more I/O commands in the variable size storage unit.


15. A method of administering data backup and replication, comprising: presenting, by a computing device, an administrative user 






After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,204,015.  While claims 1-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,204,015, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,204,015, but indicate that it is merely a subset of the Patent No. 10,204,015. These 
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Prior Arts of Record
Prior art was issued to Beeston et al. (US Patent No. 7,337,262) discloses a read request of a sequential media from a host is executed with a read request data block size equal to a maximum recorded data block size parameter of the variable data block size storage device.  Subsequently, if warranted, an adaptive read ahead data block size variable is set to equal a recorded data block size of data recorded on the sequential media that is responsive to the execution of the read request, and one or more read ahead requests of the sequential media are executed with a read ahead data block size equal to the adaptive read ahead data block size variable.  The adaptive read ahead data block size variable is conditionally adjusted based on the recorded data block size(s) of data recorded on the sequential media that is responsive to the execution(s) of the read ahead request(s). 
The prior art was issued to Arakawa et al. (US Patent No. 7,685,378) discloses the invention enables users to determine an appropriate size of a journal area in accordance with specified requirements for retention periods for backup data.  The invention also provides users with a simplified control means to manage the journal area, and reduces the cost of managing the journal area.  The invention also discloses methods to realize simplified, flexible and automatic adjustment of journal areas having 
The prior art was issued to Yamagami (US 7,111,136) discloses a storage system maintains a journal of journal entries and at least one snapshot of one or more data volumes.  By assigning a unique sequence number to journal and snapshot, it is easy to find a journal which can be applied to the snapshot.  A technique is described for detecting an overflow condition of running out of journal space and recovering the journal space.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest a time window setting to set a time window during which the journal manager is to intercept input/output (1/O) commands sent from a server at the protected site via a network to a disk at the protected site, the I/O commands stored as the data onto the variable size storage unit at the recovery site; and a journal size setting to set a maximum size at which to transfer the data stored on the variable size storage unit to a recover disk at the recovery site, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 9 and 15.
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        August 24, 2021